Citation Nr: 1032247	
Decision Date: 08/27/10    Archive Date: 09/01/10	

DOCKET NO.  06-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1968. His 
service included time in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Oakland, 
California, that denied entitlement to service connection for 
hypertension.  The Board has recharacterized the matter under 
consideration to incorporate all other possible disorders related 
to heart disease in accordance with the ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board therefore phrases the 
issues as stated on the title page of the decision.  In Clemons, 
the U.S. Court of Appeals for Veterans Claims (Court) held that a 
claim for service connection may include any disability that may 
reasonably be encompassed by several factors, including a claim 
and description of the claim, the symptoms the claimant 
describes, and the information the claimant submits, or that the 
Secretary obtains in support of the claim.  Clemons, 23 Vet. App. 
at 5.  Applying Clemons to the present case, the record confirms 
several current diagnoses of disorders related to the heart, 
including coronary artery disease and hypertension.


FINDINGS OF FACT

1.  The Veteran has hypertension that is related to his military 
service.

2.  The Veteran's coronary artery disease is attributable to his 
active service, including his time in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for coronary artery 
disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

In view of the allowance of the claim, compliance with the 
Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes there 
has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  A July 2010 communication 
reveals the Veteran withdrew a request for a travel board hearing 
at the Oakland VARO.

Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including hypertension and 
coronary artery disease, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307. 3.309 (2009).

Secondary service connection may be granted for disability which 
is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen.

The Court has held that for service connection for a disability 
requires competent evidence showing:  (1) The existence of a 
present disability; (2) inservice incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred in or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Each of the elements above must be met or 
denial of service connection will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Of record is a copy of a November 1965 medical report indicating 
the Veteran had been seen by a physician in March 1965 with 
various complaints.  Blood pressure reading during examination 
was reported at 154/90.  Sedation was prescribed.  When the 
veteran returned later in March 1965, his blood pressure reading 
was 140/100.  The heart was described as slightly irregular with 
uneven beats.  However, electrocardiogram tracings were normal.  
Later recordings were listed as 125/95 in April 1965 and 122/80 
in September 1965.

At the time of preinduction examination in February 1965, his 
systolic reading was made of 138.  It is not clear what the 
diastolic reading was.

In September 1966 the Veteran was referred to the cardiology 
clinic of a service department hospital for cardiac evaluation.  
He stated he had had chest pains for about two years.  The 
Veteran reported he'd been under the care of a cardiologist in 
California for similar symptoms prior to induction into service 
and was told that he had high blood pressure, but no specific 
mention of heart murmur or definite cardiac disease was made.  He 
reported also having palpitations in the past.  There were some 
documented premature ventricular contractions on 
electrocardiogram study. 

Current examination revealed a blood pressure reading of 140/80.  
There was completely normal cardiac auscultation without murmurs, 
rubs, or abnormal heart sounds.  Electrocardiogram tracings 
showed sinus rhythm with sinus arrhythmia and no abnormalities.  
The examiner opined it was "very doubtful" that the Veteran (was 
just 20 years of age) had coronary artery disease.  A master's 
cardiograph study was ordered.

In his report of medical history made in conjunction with 
separation examination in February 1968, the Veteran expressed a 
number of complaints, including having had or having high or low 
blood pressure.  A blood pressure reading of 150/90 was made in 
conjunction with the examination.  Clinical examination revealed 
no cardiac abnormality.  

Pertinent post service medical evidence includes a March 1982 
statement from a private physician indicating the Veteran had had 
a myocardial infarction in December 1981.  It was indicated the 
Veteran had just completed a cardiac rehabilitation program.  No 
mention was made as to the etiology of the cardiovascular 
disorder.

Of record are statements dated in May 2005 and February 2006 from 
James A. Morrow, D.O.  In the May 2005 statement the osteopath 
stated the Veteran had hypertension and diabetes that were 
"aggravated by the exposure to Agent Orange and his PTSD."  In 
his February 2006 statement the osteopath reiterated that it was 
his professional medical opinion "that cardiovascular disease is 
aggravated by PTSD."

Additional pertinent evidence includes the report of a 
hypertension examination accorded the Veteran by VA in April 
2008.  The claims folder was available to the examiner for 
review, but it was indicated there were no copies of records of 
heart medical care in the file.  Reference was made to the May 
2005 statement from the osteopath cited above.  The examiner 
indicated that "the Veteran may well have had hypertension, or at 
least labile hypertension prior to his military service and 
should be service connected and (sic) hypertension on this basis 
alone."  He added that there "is no question" that post-traumatic 
stress disorder...will aggravate hypertension.  However, it is 
not felt that post-traumatic stress disorder causes hypertension, 
per se.  It seems more likely than not that his myocardial 
infarction and the vascular changes which produced it were not 
only aggravated, but partially caused by the post-traumatic 
stress disorder problem."

In a March 2010 addendum the VA physician referred to the 
November 2005 statement from the osteopath cited above.  He 
disagreed with the osteopath's comment that the Veteran's 
hypertension and diabetes were aggravated by exposure to Agent 
Orange and his PTSD.  He stated this was not true in the case of 
the hypertension.  He opined "there is no direct relationship 
between Agent Orange exposure and hypertension.  It is of course 
true that there is a known relationship between diabetes mellitus 
and he is already service connected for that.  In the case of 
hypertension and PTSD it definitely seems that he had a problem 
of labile hypertension prior to entry into the service.  Labile 
hypertension most often progresses to benign essential 
hypertension in anyone, regardless of their particular 
circumstances.  There is no established link between PTSD and the 
diagnosis of hypertension.  In the case of his coronary artery 
disease, it is now accepted that ischemic heart disease might be 
related to Agent Orange exposure.  The Veteran is male, obese, 
has hyperlipidemia, and hypertension, all of which do contribute 
to the problem, as well, but on the basis of the fact that he 
developed ischemic heart disease being a Vietnam War Veteran he 
deserves to be service connected for this problem."

A review of the record reveals that service connection is in 
effect for a number of disabilities, those being:  PTSD, rated as 
100 percent disabling; hearing loss, rated as 50 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 20 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; diabetes mellitus 
with bilateral cataracts and erectile dysfunction, rated as 10 
percent disabling; peripheral neuropathy of the right upper 
extremity, rated as 10 percent disabling; peripheral neuropathy 
of the left upper extremity, rated as 10 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The Veteran is also 
entitled to special monthly compensation on account of loss of 
use of a creative organ and on account of PTSD rated at 100 
percent and additional service-connected disabilities ratable at 
60 percent or more from November 26, 2003.

With regard to the hypertension, resolving all doubt in the 
Veteran's favor, the record supports a determination that the 
Veteran has hypertension that is related to his active service.  
While a VA physician recently indicated there was no established 
link between PTSD and a diagnosis of hypertension, that examiner 
did not address the question of aggravation.  That matter was 
addressed by a private osteopath who stated in May 2005 that in 
his opinion the Veteran's hypertension was aggravated by his 
exposure to Agent Orange and his PTSD.  The record reflects that 
prior to service the Veteran had several blood pressure readings 
taken at various times in 1965 and 3 of the 4 were abnormal.  It 
is not clear what the reading was at the time of preinduction 
examination in November 1965, but the Board notes the Veteran was 
not placed on any physical profile limitations because of his 
heart.  In March 1966 he was seen for an episode of sharp chest 
pain and a blood pressure reading was recorded of 130/90.  During 
special cardiac evaluation at a service department hospital in 
September 1966, his reading was 140/80.  At the time of 
separation examination, the reading was again abnormal, this time 
being 150/90.  The Veteran's statements that he has had high 
blood pressure ever since service, especially in light of the 
corroboration made by the various abnormal readings prior to 
enduring service, are certainly credible.  38 C.F.R. § 3.303(b) 
provides that where there is an inservice diagnosis of a chronic 
disease subject to presumptive service connection, and there is a 
subsequent manifestation of that same disease at a later date, 
that chronic disease shall be service connected unless clearly 
attributable to intercurrent causes.  The Board finds no 
intercurrent causes to which the Veteran's current diagnosis of 
hypertension is clearly attributable and service connection for 
hypertension is therefore authorized.

With regard to the claim for coronary artery disease, service 
connection for this disorder is also authorized.  The Board notes 
that the competent medical evidence is at least in equipoise to 
whether the Veteran's currently diagnosed coronary artery disease 
has been chronically worsened by his service-connected PTSD.  The 
VA physician who examined the Veteran in April 2009, expressed 
the opinion at that time that it was more likely than not that 
the myocardial infarction the Veteran had in 1981 and the 
vascular changes that produced it were  "not only aggravated, but 
partially caused" by the service-connected PTSD.  There is no 
medical opinion of record to the contrary.  Indeed, the osteopath 
who submitted comments in May 2005 and again in 2006 is in 
accord.  He stated on both occasions that he believed the 
Veteran's cardiovascular disease was aggravated by his service-
connected PTSD.  

The Board is aware that there are planned new presumptions of 
service connection for disabilities that include ischemic heart 
disease based upon exposure to herbicides used in Vietnam during 
the Vietnam Era.  These are not in effect as of this date.  
However, the Board finds that the record as it currently stands 
is sufficient to find that service connection may be authorized 
for coronary artery 











disease without the need to wait for a final resolution with 
regard to the planned presumptions of service connection.  


ORDER

Service connection for hypertension is granted.

Service connection for coronary disease is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


